--------------------------------------------------------------------------------

Exhibit 10.1



EXCHANGE AGREEMENT
 
This EXCHANGE AGREEMENT (as amended, restated, modified or supplemented from
time to time, this “Agreement”) is dated as of November 17, 2020, by and among
Gannett Co., Inc., a Delaware corporation (the “Company”), and the other Persons
party hereto (each, an “Exchanging Lender”).
 
RECITALS
 
WHEREAS, the Company and the Exchanging Lenders desire to establish in this
Agreement the exchange of certain term loans under its Existing Credit Agreement
(as defined below) for ownership of the 6% Senior Secured Convertible Notes due
2027 (the “Notes”) to be issued by the Company on the Closing Date (as defined
below) pursuant to the Indenture; and
 
WHEREAS, the parties hereto desire to set forth herein the terms of such
exchange and specify certain related agreements to be entered into in connection
with such exchange.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.
Definitions.

 
(a)          As used in this Agreement, the following terms shall have the
following meanings:
 
“Acquiring Person” has the meaning assigned to such term in the Rights
Agreement.
 
“Affiliate” means, with respect to any specified Person, any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, either to (a) vote 10% or more of the equity interests having
ordinary voting power for the election of members of the board of directors or
other managing body of such Person or (b) direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
 
“Agreement” has the meaning set forth in the preamble.
 
“Amendment No. 4” means the Amendment No. 4 to the Existing Credit Agreement,
dated as of November 17, 2020, substantially in the form attached hereto as
Exhibit 5.
 
“Board” means the Board of Directors of the Company.
 

--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York, and on which the SEC is open for business.
 
“Closing Date” means the date of this Agreement.
 
“Collateral” has the meaning assigned to such term in the Indenture.
 
“Collateral Agent” means the “Notes Collateral Agent” under the Indenture.
 
“Collateral Agent Fee Letter” means that certain Notes Collateral Agent Fee
Letter, dated November 17, 2020, between the Company and the Collateral Agent.
 
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
 
“Company” has the meaning set forth in the preamble.
 
“Conversion Shares” has the meaning assigned to such term in Section 4(c).
 
“Enforceability Exceptions” has the meaning assigned to such term in Section
3(c).
 
“Exchange” has the meaning assigned to such term in Section 2(a).
 
“Exchanging Lender” has the meaning set forth in the preamble.
 
“Exempt Person” has the meaning assigned to such term in the Rights Agreement.
 
“Existing Credit Agreement” means the Credit Agreement, dated as of November 19,
2019, by and among Gannett Co., Inc., Gannett Holdings LLC, the lenders from
time to time party thereto and Alter Domus Products Corp. (formerly Cortland
Products Corp.), as administrative agent and collateral agent, as amended,
supplemented, amended and restated or otherwise modified from time to time.
 
“Full Conversion Approval” has the meaning assigned to such term in the
Indenture.
 
“Guarantees” has the meaning assigned to such term in Section 4(c).
 
“Indenture” means the Indenture, dated as of November 17, 2020, by and among the
Company, the Subsidiary Guarantors and U.S. Bank National Association., as
Trustee, substantially in the form attached hereto as Exhibit 1.
 
“Intercreditor Agreement” means the First Lien/First Lien Intercreditor
Agreement, dated as of November 17, 2020, among Alter Domus Products Corp., as
Term Loan Administrative Agent, Term Loan Collateral Agent and Notes Collateral
Agent, U.S. Bank National Association., as the Trustee, and the other parties
from time to time party thereto, substantially in the form attached hereto as
Exhibit 3.
 
2

--------------------------------------------------------------------------------

“Investor Agreement” means the Investor Agreement, dated as of November 17,
2020, by and among the Company and the investors party thereto, substantially in
the form attached hereto as Exhibit 4.
 
“Issuance Date Notes” means, with respect to any Specified Holder or any of its
Affiliates, the Notes issued to such Specified Holder on the Closing Date.
 
“Material Adverse Effect” has the meaning set forth in Section 4(a).
 
“Note” or “Notes” has the meaning set forth in the preamble.
 
“Note Register” has the meaning assigned to such term in the Indenture.
 
“Notes Amount” has the meaning set forth in Section 2(a).
 
“Notes Maximum Amount” shall mean $500,000,000.
 
“Perfection Date” has the meaning set forth in Section 5.
 
“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.
 
“Rights Agreement” means that certain Section 382 Rights Agreement, dated April
6, 2020, entered into by the Company and American Stock Transfer & Trust Company
LLC, as Rights Agent.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Security Agreement” means the Pledge and Security Agreement, dated as of
November 17, 2020, by and among the Company, the Subsidiary Guarantors and Alter
Domus Products Corp., as Notes Collateral Agent, substantially in the form
attached hereto as Exhibit 2.
 
“Specified Holder” means an Exchanging Lender that, (a) immediately after giving
effect to the Exchange on the Closing Date, would constitute an Acquiring Person
as a result of the Exchange and (b) has delivered to the Company an Exemption
Request (as defined in the Rights Agreement) as provided in Section 30 of the
Rights Agreement on or prior to November 16, 2020, which Exemption Request shall
be substantially in the form attached hereto as Exhibit 6.
 
“Specified Time” has the meaning set forth in Section 5(b).
 
3

--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any entity, (i) any corporation of which a
majority of the securities entitled to vote generally in the election of
directors thereof, at the time as of which any determination is being made, are
owned by such entity, either directly or indirectly, and (ii) any joint venture,
general or limited partnership, limited liability company or other legal entity
in which such entity is the record or beneficial owner, directly or indirectly,
of a majority of the voting interests or the general partner.
 
“Subsidiary Guarantor” means any Subsidiary that incurs a subsidiary guarantee
under the Indenture.
 
“Transaction Documents” means this Agreement, the Indenture, the Security
Agreement, the Intercreditor Agreement, the Investor Agreement and Amendment No.
4.
 
“Trustee” means the Trustee under the Indenture.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
 
(b)          Other Interpretive Provisions.
 
(i)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(ii)          The words “hereof”, “herein”, “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and any subsection and section references are to this Agreement
unless otherwise specified.
 
(iii)          The term “including” is not limiting and means “including without
limitation.”
 
(iv)          The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
 
(v)          Whenever the context requires, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms.
 
2.
Transactions.

 
(a)          Exchange.  Subject to Section 5, in consideration of the issuance
and delivery of Notes as set forth in Section 2(b), each Exchanging Lender
hereby agrees to exchange, on the Closing Date (the “Exchange”), the aggregate
principal amount of loans under the Existing Credit Agreement (such amount for
such Exchanging Lender, the “Exchange Amount”) equal to such Exchanging Lender’s
pro rata percentage of the total principal amount of loans outstanding under the
Existing Credit Agreement (as determined based on the books and records of the
administrative agent of the Existing Credit Agreement as of 5:00 p.m., New York
City time, on November 16, 2020), multiplied by the Notes Maximum Amount and
rounded to the nearest higher or lower number that is an integral multiple of
$1,000 (such amount of the Notes, the “Notes Amount”).
 
4

--------------------------------------------------------------------------------

(b)          Issuance of Notes.  Subject to Section 6, in consideration of the
exchange of loans as set forth in Section 2(a), the Company hereby agrees to
issue and deliver, on the Closing Date, to each Exchanging Lender the aggregate
principal amount of Notes equal to the Notes Amount for such Exchanging Lender.
 
(c)          Interest.  Subject to Section 6, in consideration of the exchange
of loans as set forth in Section 2(a), the Company hereby agrees to pay to each
Exchanging Lender the accrued and unpaid interest on such Exchanging Lender’s
Exchange Amount of loans under the Existing Credit Agreement upon the
consummation of the Exchange.
 
3.          Representations and Warranties of the Exchanging Lenders.  Each
Exchanging Lender hereby represents and warrants to the Company, solely as to
itself, as follows:
 
(a)          Organization and Good Standing.  The Exchanging Lender has been
duly incorporated or organized under the laws of its jurisdiction of
incorporation or organization and is validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization.
 
(b)         Due Authorization. The Exchanging Lender has the requisite power and
authority to execute and deliver each Transaction Document to which it is a
party and to perform its obligations hereunder and thereunder; and all action
required to be taken for the due and proper authorization, execution and
delivery by it of each of the Transaction Documents and the consummation by it
of the transactions contemplated hereby and thereby has been duly and validly
taken.
 
(c)        Execution; Enforceability.  This Agreement  has been duly and validly
executed and delivered by the Exchanging Lender and, assuming due execution and
delivery by the other parties hereto, constitutes a valid and legally binding
obligation of it, enforceable against it in accordance with the terms of this
Agreement, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law (the “Enforceability Exceptions”).
 
(d)       Conflicts.  The execution, delivery and performance by the Exchanging
Lender of this Agreement does not (i) violate the organizational documents of
the Exchanging Lender or (ii) violate any applicable law or judgment applicable
to it.
 
(e)          Investment Matters.  The Exchanging Lender (i) is acquiring Notes
for its own account, solely for investment and not with a view toward, or for
sale in connection with, any distribution thereof in violation of any foreign,
federal, state or local securities or “blue sky” laws, or with any present
intention of distributing or selling such Notes in violation of any such laws,
(ii) has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Notes and Common Stock issuable upon conversion thereof
and of making an informed investment decision, and (iii) is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act or
is an “accredited investor” within the meaning of Rule 501 of Regulation D under
the Securities Act.  The Exchanging Lender understands that the Company will be
relying on the statements contained herein to establish an exemption from
registration under the Securities Act and under foreign, federal, state and
local securities laws and acknowledges that, except as provided in the Investor
Agreement, the Notes and Common Stock issuable upon conversion thereof will not
be registered under the Securities Act or any other applicable law and that such
Notes and Common Stock may not be transferred except pursuant to the
registration provisions of the Securities Act (and in compliance with any other
applicable law) or pursuant to an applicable exemption therefrom.  The
Exchanging Lender acknowledges that (x) it has been furnished with all other
materials that it considers relevant to an investment in the Notes and (y) it
has had a full opportunity to ask questions of and receive answers from the
Company or any Person or Persons acting on behalf of the Company concerning the
terms and conditions of an investment in the Notes.
 
5

--------------------------------------------------------------------------------

4.          Representation and Warranties of the Company.  The Company hereby
represents and warrants to the Exchanging Lenders as follows:
 
(a)          Organization and Good Standing of the Company and its
Subsidiaries.  The Company and each of its Subsidiaries has (i) been duly
incorporated or organized under the laws of its jurisdiction of incorporation or
organization; (ii) is validly existing and (to the extent such concept is
applicable in the relevant jurisdiction) in good standing under the laws of its
jurisdiction of incorporation or organization; and (iii) is duly qualified to do
business and (to the extent such concept is applicable in the relevant
jurisdiction) is in good standing in each other jurisdiction in which it owns or
leases property or conducts any business, so as to require such qualification,
except, in the case of this clause (iii), where the failure to be so qualified
or in good standing or have such power or authority would not, individually or
in the aggregate, have a material adverse effect on the business, properties,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and its Subsidiaries taken as a whole or on the
performance by the Company or any of its Subsidiaries of its obligations under
the Transaction Documents to which it is a party (a “Material Adverse Effect”).
 
(b)          Due Authorization. The Company has the requisite power and
authority to execute and deliver (to the extent it is a party hereto or thereto)
the Transaction Documents and to perform its obligations hereunder and
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by it of each of the Transaction Documents
and the consummation by it of the transactions contemplated hereby and thereby
has been duly and validly taken.
 
(c)         Execution; Enforceability. This Agreement and each other Transaction
Document to which it is a party has been duly and validly executed and delivered
by the Company and each of the Subsidiary Guarantors and, assuming due execution
and delivery by the other parties hereto, constitute a valid and legally binding
obligation of the Company and each of the Subsidiary Guarantors, enforceable
against the Company and each of the Subsidiary Guarantors in accordance with the
terms of this Agreement or such other Transaction Document, as applicable,
subject to the Enforceability Exceptions.  The Notes have been duly and validly
authorized by the Company and, when issued and authenticated in accordance with
the Indenture and delivered to and paid for by the Exchanging Lenders in
accordance with the terms hereof, will have been duly executed and delivered by
the Company and will constitute a valid and legally binding obligation of the
Company, enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions.  The subsidiary guarantees (the “Guarantees”)
under the Indenture have been duly and validly authorized by the Subsidiary
Guarantors and, when the Indenture has been executed and delivered by the
Subsidiary Guarantors and the Notes have been issued and authenticated in
accordance with the Indenture and delivered to and paid for by the Exchanging
Lenders in accordance with the terms hereof, each Subsidiary Guarantor’s
Guarantee with respect to the Notes will constitute a valid and legally binding
obligation of such Subsidiary Guarantor, enforceable against such Subsidiary
Guarantor in accordance with their terms, subject to the Enforceability
Exceptions. 294,153,188 shares of Common Stock issuable upon conversion of the
Notes (the “Conversion Shares”) have been duly authorized and reserved for
issuance upon such conversion by all necessary corporate action (which amount
represents the maximum number of shares of Common Stock issuable upon conversion
of the Notes in the event of a make-whole fundamental change, but without giving
effect to any other adjustment), and the Conversion Shares, when and if issued
upon conversion in accordance with the terms of the Indenture, will be validly
issued, fully paid and non-assessable; it being understood that until the Full
Conversion Approval is obtained, settlement of the conversion of Notes in the
form of Common Stock shall be limited as provided in Section 13.13 of the
Indenture.  Except for the Rights Agreement, the issuance of the Conversion
Shares will not be subject to any preemptive or similar rights.
 
6

--------------------------------------------------------------------------------

(d)         No Violation or Default.  None of the Company or any of its
Subsidiaries is (i) in violation of its certificate of incorporation, by-laws or
similar organizational documents; (ii) in breach or violation of any of the
terms or provisions of, or with the giving of notice or lapse of time, or both,
would be in default under, any contract, indenture, mortgage, deed of trust,
loan agreement, note, lease, partnership agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which any of them may be bound or to which any of their properties or assets may
be subject; or (iii) in violation of any applicable law or statute, rule or
regulation or any judgment, order or decree of any government, governmental
instrumentality, agency, body or court, domestic or foreign, having jurisdiction
over the Company or any such Subsidiary or any of their respective properties or
assets, except, in the case of clauses (ii) and (iii) above, for any such
breach, violation or default that would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.
 
(e)         No Conflicts.  The execution and delivery by the Company and each of
the Subsidiary Guarantors and the performance by the Company and each of the
Subsidiary Guarantors of all of the provisions of, and its obligations under,
the Transaction Documents to which it is a party (including, but not limited to,
the filing of any applicable financing statements pursuant to the Security
Agreement), the grant and perfection of liens and security interests in the
Collateral, the issuance and delivery of the Notes and the consummation by the
Company and each of the Subsidiary Guarantors of the transactions contemplated
by the Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under
any indenture, mortgage, deed of trust, loan agreement, note, lease, partnership
agreement or other agreement or instrument to which the Company or any such
Subsidiary is a party or by which any of them is bound, (ii) result in the
creation or imposition of any lien, charge or encumbrance upon any properties or
assets of the Company or of any of its Subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement, note, lease, partnership agreement or
other agreement or instrument to which the Company or any such Subsidiary is a
party or by which any of them is bound or to which any of their respective
properties or assets may be subject (other than any lien or encumbrance created
or imposed pursuant to the Security Agreement); (iii) result in any violation of
the provisions of the respective charter, by-laws or similar organizational
documents of the Company or any of its Subsidiaries; or (iv) result in the
violation of any applicable law or statute, rule or regulation (other than the
securities or blue sky laws of the various states of the United States of
America) or any judgment, order or decree of any government, governmental
instrumentality, agency, body or court, domestic or foreign, having jurisdiction
over the Company or any such Subsidiary or any of their respective properties or
assets, except, in the case of clauses (i) and (iv) above, for any such
violation, conflict, breach or default that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
7

--------------------------------------------------------------------------------

(f)          Collateral.  Once the Notes have been duly issued and authenticated
under the Indenture, (i) the Notes Obligations (as defined in the Indenture)
will be secured by a security interest on the Collateral in favor of the
Collateral Agent pursuant to the Security Agreement, subject to the terms set
forth in the Indenture, the Security Agreement and the Intercreditor Agreement,
and (ii) with respect to any Collateral the security interest in which may be
perfected by the filing of a UCC or other applicable personal property financing
statement, the security interest of the Collateral Agent therein shall be so
perfected.  For the avoidance of doubt, the foregoing is subject to the last
paragraph of Section 5.
 
(g)          No Material Adverse Change. Subsequent to September 30, 2020,
except as publicly disclosed, (i) neither the Company nor any of its
Subsidiaries has incurred any liabilities, direct or contingent, including
without limitation any losses or interference with its business from fire,
explosion, flood, earthquakes, accident or other calamity, whether or not
covered by insurance, or from any strike, labor dispute or court or governmental
action, order or decree, that are material, individually or in the aggregate, to
the Company and its Subsidiaries, taken as a whole, or has entered into any
transactions that are material to the Company and its Subsidiaries, taken as a
whole, other than those in the ordinary course of business, (ii) there has not
been any material decrease in the capital stock of the Company or any material
increase in any consolidated short-term or long-term indebtedness of the Company
and its subsidiaries, or except for quarterly dividends on the Common Stock in
amounts per share that are consistent with past practice, any payment of or
declaration to pay any dividends or any other distribution with respect to the
Company, and (iii) there has not been any material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the business, prospects, results of operations, earnings or condition
(financial or otherwise) of the Company and its subsidiaries, taken as a whole.
 
(h)          No Registration. Assuming the accuracy of the representations and
warranties of the Exchanging Lenders in Section 3 hereof, (i) the Exchange is
exempt from the registration and prospectus-delivery requirements of the
Securities Act; and (ii) the Indenture is not required to be qualified under the
Trust Indenture Act of 1939, as amended.
 
(i)          Rule 144A; No Integration.  Assuming compliance with clauses (d)(1)
and (d)(2) of Rule 144A under the Securities Act by the applicable seller, the
Notes will be, upon issuance, eligible for resale pursuant to Rule 144A under
the Securities Act and no other securities of the Company are of the same class
(within the meaning of Rule 144A under the Securities Act) as the Notes and
listed on a national securities exchange registered under Section 6 of the
Exchange Act, or quoted in a U.S. automated inter-dealer quotation system. No
securities of the Company have been offered, issued or sold by the Company or
any of its Affiliates within the six-month period immediately prior to the date
hereof that would be integrated with the offering of the Notes contemplated by
this Agreement; and the Company does not have any intention of making, and will
not make, an offer or sale of such securities of the Company, for a period of
six months after the date of this Agreement. As used in this paragraph, the
terms “offer” and “sale” have the meanings specified in Section 2(a)(3) of the
Securities Act.
 
8

--------------------------------------------------------------------------------

(j)          Investment Company Act. As of the date hereof and, after giving
effect to the Exchange and the transactions contemplated by the Transaction
Documents, none of the Company or the Subsidiary Guarantors is or will be an
“investment company” that is required to be registered under the Investment
Company Act of 1940, as amended.
 
(k)         Solvency. On the Closing Date, after giving effect to the Exchange
and the transactions contemplated by the Transaction Documents, each of the
Company and the Subsidiary Guarantors (1) will be Solvent (as defined below);
(2) will have sufficient capital for carrying on its business; and (3) will be
able to pay its debts as they mature.  As used herein, the term “Solvent” means,
with respect to a Person on particular date, that on such date (1) the present
fair market value (or present fair saleable value) of the assets of such Person
is not less than the total amount required to pay the liabilities of such Person
on its total existing debts and liabilities (including contingent liabilities)
as they become absolute and matured; (2) such Person is able to pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (3) assuming consummation of the
Exchange and the transactions contemplated by the Transaction Documents, such
Person is not incurring debts or liabilities beyond its ability to pay as such
debts and liabilities mature; (4) such Person is not engaged in any business or
transaction, and is not about to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged; and (5) such Person is not otherwise insolvent under the standards set
forth under applicable law.
 
(l)          No Finder’s Fee. There are no contracts, agreements or
understandings (and will not be any contracts, agreements, or understandings
immediately after giving effect to the transactions contemplated hereby) between
the Company or any Subsidiary Guarantor and any Person that would give rise to a
valid claim against the Company, any Subsidiary Guarantor, or the Exchanging
Lenders for a brokerage commission, finder’s fee or other like payment (other
than a financial advisory fee to Greenhill & Co., LLC) in connection with the
issuance of the Notes.
 
(m)        Listing. The shares of Common Stock are registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and the Company’s outstanding shares
of Common Stock are listed on The New York Stock Exchange (“NYSE”) and the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the shares of Common Stock under the Exchange
Act or delisting the shares of Common Stock from NYSE, nor has the Company
received any notification that the SEC or NYSE is contemplating terminating such
registration or listing.  To the Company’s knowledge, it is in compliance with
all applicable listing requirements of NYSE.  Promptly following the Closing
Date, the Company will cause the shares of Common Stock issuable upon conversion
of the Notes to be approved for listing on NYSE.
 
5.          Conditions to Each Exchanging Lender’s Obligations to Close.  The
respective obligations of each Exchanging Lender to effect the Exchange are
subject to the satisfaction (or, to the extent permitted by applicable law,
waiver by such Exchanging Lender) on or prior to the Closing Date of the
following conditions:
 
9

--------------------------------------------------------------------------------

(a)          Execution of Transaction Documents.  The Exchanging Lender shall
have received from the Company, the Subsidiary Guarantors, the Trustee and the
Collateral Agent (in each case, as applicable) executed counterparts of the
Transaction Documents substantially in the forms attached hereto.
 
(b)          Exemption under Rights Agreement.  The Board shall have taken all
actions necessary to irrevocably deem each Specified Holder (together with its
Affiliates) an Exempt Person with respect to their Issuance Date Notes and any
Common Stock issuable upon conversion of such Notes, but only to the extent that
(i) the amount of Common Stock such Specified Holder Beneficially Owns (as
defined in the Rights Agreement) on the Closing Date plus (ii) the amount of
Common Stock underlying the Issuance Date Notes (assuming the Notes are fully
converted on the Closing Date, plus any increases under Sections 13.03, 13.04,
13.07 and 13.11 under the indenture governing the Notes as in effect on the
Closing Date) collectively exceed 4.99% of the outstanding Common Stock on the
Closing Date; it being agreed that (a) until such time as the Specified Holder
(together with its Affiliates) no longer Beneficially Owns more than 4.99% of
the then outstanding Common Stock (the “Specified Time”), if a Specified Holder
(individually or together with its Affiliates) engages in any transaction that
results in an increase in the Beneficial Ownership of Common Stock of the
Specified Holder (together with its Affiliates) (other than the Exchange), then
such Specified Holder (together with its Affiliates) shall immediately cease to
be an Exempt Person and (b) from and after the Specified Time, the Specified
Holder (together with its Affiliates) will cease to be an Exempt Person.
 
(c)          Representations and Warranties.  As of the date hereof, the
representations and warranties of the Company set forth in Section 4 shall be
true and correct in all material respects.
 
(d)       Opinion of Counsel for the Company and the Subsidiary Guarantors. The
Company shall have caused to be delivered to the Exchanging Lenders, on the
Closing Date, (i) a legal opinion of Cravath, Swaine & Moore LLP, dated the
Closing Date and addressed to the Exchanging Lenders in form and substance
reasonably satisfactory to Exchanging Lenders holding a majority of the Exchange
Amount and (ii) legal opinions of local counsel with respect to each Subsidiary
Guarantor that is not organized in Delaware or New York, dated the Closing Date
and addressed to the Exchanging Lenders in form and substance reasonably
satisfactory to Exchanging Lenders holding a majority of the Exchange Amount.
 
(e)          DTC Eligibility. The Notes shall be eligible for clearance and
settlement through The Depository Trust Company.
 
(f)          Perfection Certificate. On or prior to the Closing Date, the
Company and the Subsidiary Guarantors shall have duly executed and delivered to
the Collateral Agent and the Exchanging Lenders a certificate in form and
substance reasonably satisfactory to the Collateral Agent providing information
with respect to the property of the Company and the Subsidiary Guarantors.
 
10

--------------------------------------------------------------------------------

(g)          Certificates.  On or prior to the Closing Date, the Company and the
Subsidiary Guarantors shall have furnished to the Exchanging Lenders such
further certificates and documents as the Exchanging Lenders holding a majority
of the aggregate Exchange Amount may reasonably request.
 
(h)          Fee Letter.  The Exchanging Lender shall have received from the
Company and the Collateral Agent executed counterparts of the Collateral Agent
Fee Letter.
 
(i)          Collateral.  The Collateral Agent shall have received on or prior
to the Closing Date the following, in form and substance reasonably satisfactory
to Exchanging Lenders holding a majority of the Exchange Amount:
 
(i)          Uniform Commercial Code financing statements in appropriate form
for filing, naming the Company and each Subsidiary Guarantor as a debtor and the
Collateral Agent as the secured party, or other similar instruments or documents
to be filed under the Uniform Commercial Code of all jurisdictions as may be
necessary or, in the reasonable opinion of the Collateral Agent and its counsel,
desirable to perfect the security interests of the Collateral Agent pursuant to
the Security Documents (as defined in the Indenture); and
 
(ii)          such other approvals, opinions, instruments or documents as the
Collateral Agent and Exchanging Lenders holding a majority of the Exchange
Amount may reasonably request in form and substance reasonably satisfactory to
the Collateral Agent and Exchanging Lenders holding a majority of the Exchange
Amount; and
 
(j)          Security Interest. (i) Subject to the last paragraph of this
Section 5, the Collateral Agent, for the benefit of the Trustee and the holders
of the Notes, shall have a perfected, security interest in the Collateral, to
the extent required by the Security Agreement and the Indenture and (ii) no Lien
(as defined in the Indenture) exists on any of the Collateral, other than the
Lien created in favor of the Collateral Agent, for the benefit of the Trustee
and the holders of the Notes, except for Permitted Liens (as defined in the
Indenture) and any Liens that are identified in any UCC search reports delivered
following the Closing Date in accordance with Section 7(a) hereof.
 
Notwithstanding the foregoing, it is understood and agreed that, to the extent
any security interest in the intended Collateral or any deliverable related to
the perfection of security interests in the intended Collateral (other than any
Collateral the security interest in which may be perfected by the filing of a
UCC or other applicable personal property financing statement) is not or cannot
be provided and/or perfected on the Closing Date (i) without undue burden or
expense or (ii) after the use of commercially reasonable efforts to do so, then
the provision and/or perfection of such security interest(s) or deliverable
shall not constitute a condition precedent to the effectiveness of this
Agreement on the Closing Date but shall be required to be provided and/or
perfected within 180 days after the Closing Date (the “Perfection Date”).
 
6.          Conditions to the Company’s Obligations to Close.  The respective
obligations of the Company to effect the Exchange are subject to the
satisfaction (or, to the extent permitted by applicable law, waiver by the
Company) on or prior to the Closing Date of the following conditions:
 
11

--------------------------------------------------------------------------------

(a)        Execution of Transaction Documents.  The Company shall have received
from the Exchanging Lenders, the Trustee and the Collateral Agent (in each case,
as applicable) executed counterparts of the Transaction Documents substantially
in the forms attached hereto.
 
(b)         Representations and Warranties.  As of the date hereof, the
representations and warranties of each of the Exchanging Lenders set forth in
Section 3 shall be true and correct in all material respects.
 
7.          Post-Closing Covenants.
 
(a)          UCC Search Reports.  The Company hereby agrees that it will provide
certified copies of UCC search reports reasonably required by the Exchanging
Lenders holding a majority of the Exchange Amount as promptly as reasonably
practical following the Closing Date and, upon delivery, take any such further
actions as necessary so that no Lien exists on any of the Collateral, other than
the Lien created in favor of the Collateral Agent, for the benefit of the
Trustee and the holders of the Notes, except for Permitted Liens..
 
(b)         Australian Subsidiaries.  The Company shall cause each Subsidiary
incorporated, organized or established under the laws of Australia of the
Company in existence on the date hereof to execute and deliver to the Trustee as
promptly as practicable and in any event within 75 days (or such later date as
agreed by the Trustee) (x) a supplemental indenture in the form of Exhibit B to
the Indenture pursuant to which such Subsidiary shall become a Subsidiary
Guarantor, (y) an all asset Foreign Security Agreement (as defined in the
Indenture) and (z) a consent to the Intercreditor Agreement, together with legal
opinions of local counsel in respect of the due execution and enforceability of
such documents, and provide evidence of the completion of the financial
assistance ‘whitewash’ procedure under Section 260B of the Corporations Act (as
defined in the Indenture) on or before that date.
 
(c)        Collateral.  To the extent any security interest in the intended
Collateral or any deliverable related to the perfection of security interests in
the intended Collateral (other than any Collateral the security interest in
which may be perfected by the filing of a UCC or other applicable personal
property financing statement) is not or cannot be provided and/or perfected on
the Closing Date (i) without undue burden or expense or (ii) after the use of
commercially reasonable efforts to do so, then the Company shall cause the
provision and/or perfection of such security interest(s) or deliverable to be
provided and/or perfected by the Perfection Date.
 
(d)         Opinion of Counsel for the Company and the Subsidiary Guarantors.
The Company shall cause to be delivered to the Exchanging Lenders, no later than
the Perfection Date, (i) a legal opinion of Cravath, Swaine & Moore LLP,
addressed to the Exchanging Lenders in form and substance reasonably
satisfactory to Exchanging Lenders holding a majority of the Exchange Amount and
(ii) legal opinions of local counsel with respect to each Subsidiary Guarantor
that is not organized in Delaware or New York, addressed to the Exchanging
Lenders in form and substance reasonably satisfactory to Exchanging Lenders
holding a majority of the Exchange Amount, in each case covering the actions
taken by the Company and the Subsidiary Guarantors pursuant to Section 7(c)
hereof.
 
12

--------------------------------------------------------------------------------

(e)          Certificates.
 
(f)           On or prior to the Perfection Date, the Company and the Subsidiary
Guarantors shall furnish to the Exchanging Lenders such further certificates and
documents as the Exchanging Lenders holding a majority of the aggregate Exchange
Amount may reasonably request related to the matters set forth in this Section
7.
 
8.          Miscellaneous.
 
(a)          Effect.  This Agreement does not, and shall not be construed to,
give rise to the creation of a partnership among any of the parties hereto, or
to constitute any of such parties members of a joint venture or other
association.
 
(b)          Notices.  Any notices, requests, demands and other communications
required or permitted in this Agreement shall be effective if in writing and (i)
delivered personally, (ii) sent by e-mail (provided that the transmission of the
e-mail is promptly confirmed by non-automated reply), or (iii) sent by overnight
courier, in each case, addressed as follows:
 
(i)          If to the Company to:
 
Gannett Co., Inc.
 
7950 Jones Branch Drive
 
McLean, Virginia 22107
 
Attention:
Polly Grunfeld Sack, General Counsel
 
with a copy (which shall not constitute notice) to:
 
Cravath, Swaine & Moore LLP
 
Worldwide Plaza
 
825 Eighth Avenue
 
New York, NY 10019
 
Attention:
Damien Zoubek
 
Daniel Haaren



(ii)          If to an Exchanging Lender, at such Exchanging Lender’s address as
it appears in the Note Register, with a copy (which shall not constitute notice)
to:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
 
New York, NY 10019
 
Attention:
Brian Kim
 
Catherine Goodall



13

--------------------------------------------------------------------------------

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
Business Days after being sent by overnight courier.  Each of the parties hereto
shall be entitled to specify a different address by giving notice as aforesaid
to each of the other parties hereto.
 
(c)          Termination.  This Agreement shall terminate upon the consummation
of the Exchange.
 
(d)          Assignment . Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of law or otherwise, by any of the parties hereto without the prior
written consent of the other parties hereto and no party hereto shall assign any
of its obligations hereunder with the primary intent of avoiding, circumventing
or eliminating such party’s obligations hereunder.  Subject to the immediately
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties hereto and their respective successors
and permitted assigns.
 
(e)          Remedies .  The parties to this Agreement shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder.  The parties acknowledge and agree
that in the event of any breach of this Agreement, in addition to any other
remedies that may be available, each of the parties hereto shall be entitled to
specific performance of the obligations of the other parties hereto and, in
addition, to such other equitable remedies (including preliminary or temporary
relief) as may be appropriate in the circumstances.  No delay of or omission in
the exercise of any right, power or remedy accruing to any party as a result of
any breach or default by any other party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed as a waiver of or
acquiescence in any such breach or default, or of any similar breach or default
occurring later; nor shall any such delay, omission nor waiver of any single
breach or default be deemed a waiver of any other breach or default occurring
before or after that waiver.
 
(f)          Amendments .  This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.  This Agreement may be amended, modified, extended or terminated, and
the provisions hereof may be waived, only by an agreement in writing signed by
the Company and Exchanging Lender(s) holding a majority of the Exchange Amount. 
Each such amendment, modification, extension or termination shall be binding
upon each party hereto and each other Exchanging Lenders.  In addition, each
party hereto may waive any right hereunder by an instrument in writing signed by
such party.
 
(g)          Governing Law .  This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
 
14

--------------------------------------------------------------------------------

(h)          Consent to Jurisdiction.  Each party to this Agreement, by its
execution hereof, (i) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the County of New York in the State
of New York for the purpose of any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof, (ii)
hereby waives to the extent not prohibited by applicable law, and agrees not to
assert, and agrees not to allow any of its subsidiaries to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court and (iii) hereby agrees not to commence or maintain any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof or thereof other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise.  Notwithstanding the foregoing,
to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
Agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (i) above.  Notwithstanding the foregoing, any party to
this Agreement may commence and maintain an action to enforce a judgment of any
of the above-named courts in any court of competent jurisdiction.  Each party
hereto hereby consents to service of process in any such proceeding in any
manner permitted by New York law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 8(b) hereof is reasonably calculated to give actual notice.
 
(i)          WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. 
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 8(I) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.  ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8(I) WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.
 
(j)        Merger. Binding Effect, Etc.  This Agreement constitutes the entire
agreement of the parties with respect to its subject matter, supersedes all
prior or contemporaneous oral or written agreements or discussions with respect
to such subject matter, and shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, representatives, successors and
permitted assigns.  Except as otherwise expressly provided herein, no Exchanging
Lender or other party hereto may assign any of its respective rights or delegate
any of its respective obligations under this Agreement without the prior written
consent of the other parties hereto, and any attempted assignment or delegation
in violation of the foregoing shall be null and void.
 
15

--------------------------------------------------------------------------------

(k)         Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.
 
(l)          Severability.  In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.  The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.
 
(m)        No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and each Exchanging Lender covenant,
agree and acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future Affiliate, director, officer, employee, general or limited
partner, equityholder or member of any Exchanging Lender or of any Affiliate or
assignee thereof, as such, whether by the enforcement of any assessment or by
any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any current or future Affiliate of any Exchanging Lender, any
current or future officer, agent or employee of any Exchanging Lender or any
current or future member or stockholder of any Exchanging Lender or any current
or future director, officer, employee, partner or member of any Exchanging
Lender or of any Affiliate or assignee thereof, as such, for any obligation of
any Exchanging Lender under this Agreement or any documents or instruments
delivered in connection with this Agreement for any claim based on, in respect
of or by reason of such obligations or their creation. For the avoidance of
doubt, “Affiliate” as used in this Section 8(m) shall not include the Company or
the Subsidiary Guarantors.
 
[Remainder of page intentionally left blank]
 
16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date first above written.
 

 
GANNETT CO., INC.
     
By:
/s/ Michael E. Reed
 

Name: Michael E. Reed
 

Title: President and Chief Executive Officer



[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------



   
Exchanging Lender
 



By:
     
Name:
   
Title:
 



*Signature pages of Exchanging Lenders are available upon request to the
registrant.



--------------------------------------------------------------------------------


Exhibit 1


Indenture


(See attached.)



--------------------------------------------------------------------------------

Exhibit 2


Pledge and Security Agreement


(See attached.)



--------------------------------------------------------------------------------

Exhibit 3


Intercreditor Agreement


(See attached.)



--------------------------------------------------------------------------------

Exhibit 4


Investor Agreement


(See attached.)



--------------------------------------------------------------------------------

Exhibit 5


Amendment No. 4


(See attached.)



--------------------------------------------------------------------------------

Exhibit 6


Form of Exemption Request


(See attached.)





--------------------------------------------------------------------------------